PRENDERGAST, P. J.
Appellant was indicted under P. C. 1911, art. 593, for unlawfully giving and selling to a minor, without the written consent of his parents or guardian, intoxicating liquor. He waived a jury and submitted the case to the court. The court found him guilty and assessed his punishment at a fine of $50. The indictment is correct and follows the statute. There is no statement of facts or bills of exceptions. No question is raised that we can consider in the absence of these. The judgment is affirmed.